DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 which states “a diode section connected between the signal line and ground and comprising a first diode having an anode connected to a signal line side of the diode section” it is not clear a diode section would connect between the signal line and ground since the ground being connected to a transistor 3021 as shown in Fig. 2. It is noted that the diode section being connected between the signal line and transistor section 302 as shown in Fig. 1 for instance. And also, term “ground” is lacks of antecedent basis. Further clarification is needed.
Claim 3-13 are rejected dude to their dependency.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (hereinafter, Johnson) (US 7593698 B1, of record).
Regarding claim 1, Johnson (Figs. 1 & 4) discloses a power amplifier circuit comprising: a first amplifier (e.g. 20)  configured to amplify an input signal and to output a first amplified signal; a second amplifier (24) that is subsequent to the first amplifier along a signal line, and that is configured to amplify the first amplified signal and to output a second amplified signal; and a clamp circuit  (e.g. CR1 of Fig. 4) that is between ground and the signal line, and that is configured to suppress an amplitude of the first amplified signal, and to operate in response to a voltage of the amplitude of the first amplified signal exceeding a threshold value (see Col. 3, last paragraph and Col. 4 first paragraph, “reduces the amplitude” and it is clearly that the diode CR1 as shown in Fig. 4 of Johnson, would suppress output signal of amplifier 20).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasoe (US 5905617 A, of record).
Regarding claim 1, Kawasoe (Fig. 1) discloses a power amplifier circuit comprising: a first amplifier (21) configured to amplify an input signal and to output a first amplified signal; a second amplifier (e.g. 13 and 14)  that is subsequent to the first amplifier along a signal line, and that is configured to amplify the first amplified signal and to output a second amplified signal; and a clamp circuit (15 and 16) that is between ground and the signal line, and that is configured to suppress an amplitude of the first amplified signal, and to operate in response to a voltage of the amplitude of the first amplified signal exceeding a threshold value (see Col. 5, lines 60-65, clamp circuit 16 which include diode, where output voltage of amplifier 21 too high would be suppress by diode and also see abstract “suppressing”. 

Response to Arguments

Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive.
Applicant argues:
Argument 1: Applicant submits that

    PNG
    media_image1.png
    602
    832
    media_image1.png
    Greyscale

Argument 2: Applicant further submits that

    PNG
    media_image2.png
    437
    815
    media_image2.png
    Greyscale

Examiner respectfully disagrees all of the allegations as argued. Examiner, in his previous office action, gave detail explanation of claimed limitation and pointed out exact locations in the cited prior art.
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. 
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. 
In response to applicant's argument, examiner respectfully submits that:
With respect to the argument 1, the examiner submitted that the prior art reference to Johnson teaches all of the limitations as cited in claim 1 and the examiner point all the details which Johnson appears to show clamp circuit that include diode CR1 that would reduce or suppress signal, see CR1 as shown in Fig. 4 of Johnson and also Col. 3, last paragraph and Col. 4 first paragraph, “reduces the amplitude” and it is clearly that the diode CR1 as shown in Fig. 4 of Johnson, would suppress output signal of amplifier 20).
With respect to the argument 2: The examiner submitted that Kawasoe teaches all of the limitations of claim 1, where buffer circuit 23 which includes transistors 13 and 14 and they are used to amplify signal, thus transistors 13 & 14 may be read as second amplifier and the transistors being connected to the output of amplifier 21.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843